778 N.W.2d 68 (2010)
AUTO CLUB INSURANCE ASSOCIATION, Plaintiff-Appellant,
v.
DEPARTMENT OF TREASURY, Revenue Division of the Department of Treasury, and The Commissioner of Revenue, Defendants-Appellees.
Docket No. 139813. COA No. 286600.
Supreme Court of Michigan.
January 27, 2010.

Order
On order of the Court, the motion for leave to file brief amici curiae is GRANTED. The application for leave to appeal the July 14, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.